Case 1:19-cv-00874-RBJ-MEH Document 134 Filed 02/27/20 USDC Colorado Page 1 of 13




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

   Civil Action No.: 1:19-cv-00874-RBJ-MEH

   WARNER RECORDS INC., et al.,

                  Plaintiffs,

   v.

   CHARTER COMMUNICATIONS, INC.,

               Defendant.
   ______________________________________________________________________________

   PLAINTIFFS’ RESPONSE TO DEFENDANT CHARTER COMMUNICATIONS, INC.’S
                   MOTION TO AMEND THE SCHEDULING ORDER
   ______________________________________________________________________________


          Plaintiffs respectfully submit this response to Defendant Charter Communications, Inc.’s

   (“Charter”) Motion to Amend the Scheduling Order (ECF No. 128). Though Plaintiffs agree

   with Charter that some extension to the case schedule is warranted, Plaintiffs disagree with the

   year-long extension that Charter seeks. Plaintiffs propose in this response two alternative

   schedules, with modest extensions of three to five months.

           Plaintiffs’ proposed schedules are proportional to the case and the current state of

   discovery. One proposed schedule extends trial from November 2020 to February 2021, and is

   premised on Charter not asserting a safe-harbor defense under the Digital Millennium Copyright

   Act (“DMCA”); the other extends trial to April 2021, and is predicated on Charter asserting such

   a safe-harbor defense, which implicates meaningful additional discovery. That threshold issue

   materially impacts the scope of fact discovery that will be needed. Charter has refused to answer

   whether it will assert the defense, even for the contributory infringement claim it has not moved
Case 1:19-cv-00874-RBJ-MEH Document 134 Filed 02/27/20 USDC Colorado Page 2 of 13




   to dismiss.

          While a modest scheduling extension is warranted—primarily due to Charter’s own

   discovery failures, as it has produced only 72 documents to date (in stark contrast to the over one

   million documents Plaintiffs have produced)—there is simply no good cause for a 12-month

   delay. Charter cannot rely on its own lack of diligence to delay this case by a year. Tesone v.

   Empire Mktg. Strategies, 942 F.3d 979, 988 (10th Cir. 2019) (good cause “requires the movant to

   show the scheduling deadlines cannot be met despite the movant’s diligent efforts” (quoting

   Gorsuch, Ltd., B.C. v. Wells Fargo Nat’l Bank Ass’n, 771 F.3d 1230, 1241 (10th Cir. 2014))).

          The currently operative case schedule—under which trial would commence 20 months

   from the filing of the Complaint—was negotiated and set while counsel for all parties were

   completing litigation of a case nearly identical to this one in all material metrics: the number of

   parties, number of works in suit, and complexity of legal issues. That case—Sony Music Entm’t

   v. Cox Comm’ns Inc., No 1:18-cv-00950 (E.D. Va.)—was fully litigated and completed, from the

   filing of the complaint through discovery, summary judgment, and a three-week jury trial that

   resulted in a verdict, in 17 months. Contrary to Charter’s portrayal, this case has not become any

   more complex or time consuming since the parties agreed to the current schedule last year: the

   legal claims are the same as when this case was filed, the 11 new plaintiffs (out of 66) that were

   recently added are simply affiliated companies of the original plaintiffs, and Plaintiffs’ recent

   amendment of the works in suit lists decreased the number of works at issue.

          As further explained below, the Court should require Charter to state whether it is

   asserting a safe-harbor defense and then adopt the corresponding case schedule that Plaintiffs

   have proposed.



                                                 —2—
Case 1:19-cv-00874-RBJ-MEH Document 134 Filed 02/27/20 USDC Colorado Page 3 of 13




                        BACKGROUND OF SCHEDULING DISCUSSIONS

            The currently operative Scheduling Order was jointly submitted by Plaintiffs and Charter

   in June 2019, and included a mutually agreed upon schedule that set the deadlines for fact and

   expert discovery in March and May 2020, respectively, and the deadline for dispositive motions

   in June 2020. ECF No. 42, 44. The Court then set trial for November 2020, predicated on this

   jointly agreed schedule. ECF No. 51. Discovery commenced, and during the course of the

   parties’ meet-and-confers on discovery issues, Plaintiffs repeatedly asked Charter—in calls

   throughout the fall of 2019 and in a formal letter on November 13, 2019—whether it intended to

   assert a safe-harbor defense under the DMCA. See Sahni Decl. Ex. A. Charter refused to

   answer. Id. Ex. B.

            Last month, the parties began to discuss extensions to the case schedule. On January 31,

   2020, Plaintiffs proposed two revised schedules—one premised on Charter not asserting the safe

   harbor, and one premised on Charter asserting that defense. ECF No. 128-17. Charter again

   refused to disclose its position on the safe harbor and declared its intent to seek an extension of

   the trial date to December 2021—“about 8 months after [Plaintiffs’] longer proposal.” See ECF

   No. 128-19. The parties conferred but could not reach agreement. See ECF No. 128-21, 128-22,

   128-3.

                                              ARGUMENT

   I.       THE COURT SHOULD ADOPT A MODEST, THREE-TO-FIVE MONTH
            EXTENSION TO THE CASE SCHEDULE.

            Good cause exists for a modest, three-to-five month extension to the operative case

   schedule, in light of the state of discovery. See Fed. R. Civ. P. 16(b)(4) (requiring “good cause”

   to amend scheduling order); Scheduling Order § 13, ECF No. 44 (same). To date, Charter has


                                                 —3—
Case 1:19-cv-00874-RBJ-MEH Document 134 Filed 02/27/20 USDC Colorado Page 4 of 13




   produced just 72 documents in response to the 24 document requests that Plaintiffs served eight

   months ago. Plaintiffs therefore lack documents about key factual issues in the case, including,

   for example: Charter’s policies regarding copyright infringement, actions it took in response to

   copyright infringement notices, and the financial benefits Charter derived from tolerating

   infringing activity by its subscribers. Without these documents, Plaintiffs cannot prepare for and

   take depositions, or draft targeted interrogatories and requests for admission.

          And while Plaintiffs have been working diligently to meet their discovery obligations

   (including by producing over a million documents), certain of those obligations are manifestly

   time consuming, and have proven even more time consuming than anticipated. See Pls.’

   1/23/2020 Ltr. to Judge Hegarty, ECF No. 128-16 (explaining volume and complexity of

   collections for “ownership” documentation sought by Charter pertaining to a sample of 110

   works identified by Charter, and digital copies of the works in suit). During the December 17,

   2019 discovery conference, Magistrate Judge Hegarty recognized that it was “looking very

   unlikely” that the current discovery cutoff would hold. 12/17/2019 Hr’g Tr. 109:21-25, ECF No.

   128-14.

          Plaintiffs have developed two alternative schedules (attached hereto) that are proportional

   to the needs of the case and take into account the current state of discovery. Plaintiffs propose

   two alternatives because the time required to complete discovery will depend on whether Charter

   intends to assert a safe-harbor defense. If it does, the scope of discovery into infringement

   occurring on Charter’s networks will materially expand. For example, to be eligible for a safe

   harbor, Charter will have to prove that it has “adopted and reasonably implemented, and informs

   subscribers and account holders of the service provider’s system or network of, a policy that



                                                 —4—
Case 1:19-cv-00874-RBJ-MEH Document 134 Filed 02/27/20 USDC Colorado Page 5 of 13




   provides for the termination in appropriate circumstances of subscribers and account holders of

   the service provider’s system or network who are repeat infringers.” 17 U.S.C. § 512(i).

   Discovery into whether Charter has adopted, reasonably implemented, and informed its

   subscribers of a repeat-infringer policy will necessarily go beyond the infringing subscribers

   named in Plaintiffs’ notices. But Charter has to date resisted any discovery that extends this far,

   which, if it asserts a safe-harbor defense, would prejudice Plaintiffs’ ability to effectively rebut

   that defense. 1

           Charter has taken the position that it need not disclose whether it will assert a safe-harbor

   defense until it files its answer, after the Court decides its pending motion to dismiss one of

   Plaintiffs’ two causes of action, see R. & R. Denying Def.’s Mot. to Dismiss, ECF No. 71; Def.’s

   Obj. to R. & R., ECF No. 81. But that is simply an excuse to avoid an orderly discovery process

   and delay these proceedings. It makes no sense to further delay Charter’s assertion of

   affirmative defenses on at least the contributory infringement claim, which it has never even

   sought to dismiss.

           Plaintiffs request that the Court require Charter to state now whether it will assert a safe-

   harbor defense, and, based on Charter’s response, adopt one of the two schedules attached

   hereto. The schedules ensure trial within either 23 or 25 months of filing, and this Court has

   previously indicated that an amended scheduling order should ensure a trial date within two



   1
     Charter represented during the February 19, 2020 discovery conference that it does not possess
   ticket data for infringements occurring in the first two years of the claim period. Tr. 115:4–12,
   Sahni Decl. Ex. C. Based on this, it is hard to imagine how Charter could assert and prove that it
   “adopted and reasonably implemented” the repeat-infringer policy necessary to prove a safe-
   harbor defense, suggesting that Plaintiffs’ shorter proposed schedule should be more than
   sufficient.


                                                  —5—
Case 1:19-cv-00874-RBJ-MEH Document 134 Filed 02/27/20 USDC Colorado Page 6 of 13




   years of the initial filing, to avoid “possible inconvenience to the District Court” and to

   “maintain[] judicial economy and efficiency.” Cutting v. United States ex rel. Evans Army Cmty.

   Hosps., No. 07-cv-02053-REB-MEH, 2008 WL 4527708, at *3 (D. Colo. Oct. 3, 2008)

   (Hegarty, J.).

   II.    CHARTER HAS FAILED TO SHOW GOOD CAUSE FOR THE YEAR-LONG
          EXTENSION IT SEEKS.

          Charter cannot show good cause for the year-long extension it seeks. 2 Charter lists three

   purported bases to extend the trial date this long: “[1] early stage of the pleadings, [2] the

   complexity and needs of the case, and [3] ongoing discovery delays.” Def.’s Mot. 15. None of

   these constitutes good cause.

          Charter first contends that amendments to the complaint and to the works in suit lists

   warrant significant delay. Id. But Plaintiffs’ First Amended Complaint (“FAC”), filed in

   January, did not make any changes to the substantive or factual allegations of the original

   Complaint, or the causes of action alleged. See Redline of Changes to Complaint, ECF No. 109-

   1. The FAC added 11 plaintiff entities—all of which are affiliated with the original 55 3—and

   made minor changes to the names of others. Id. These changes have no effect whatsoever on



   2
     Charter spends the bulk of its Motion making unfounded characterizations about the nature of
   this case, the relief that Plaintiffs seek, and the case history here, and uses its Motion as an
   improper vehicle to rehash settled discovery disputes. In fact, the Motion does not address the
   governing “good cause” standard until the fifteenth page, and is 22 pages total, in violation of
   Judge Jackson’s 15-page limit for motions. Judge Jackson’s Practice Standards (rev. 12/1/2019)
   at 3; Judge Jackson’s Practice Standards (before 12/1/2019) at 2. Plaintiffs disagree with the
   entirety of Charter’s prefatory mischaracterizations, but focus here only on whether Charter met
   its burden of showing good cause for a year-long extension.
   3
    As Plaintiffs have repeatedly explained and Charter well knows, the 66 specific plaintiff
   entities in this case are organized and grouped into six umbrella plaintiff groups.



                                                  —6—
Case 1:19-cv-00874-RBJ-MEH Document 134 Filed 02/27/20 USDC Colorado Page 7 of 13




   Charter’s substantive defense of this case, or on the scope of discovery. 4

          The only burden that Charter suggests could flow from this amendment is that it will

   need to take 11 additional depositions. Def.’s Mot. 16. This is specious. Absent further

   amendments to the discovery plan, each side is limited to 20 depositions, see ECF No. 44 at 8,

   and even if the limit were somehow increased, Plaintiffs’ proposed three-to-five month

   extensions more than accommodate that. See Ambraziunas v. Bank of Boulder, 846 F. Supp.

   1459, 1467 (D. Colo. 1994) (cited at Def.’s Mot. 16; extending a discovery cut-off date by two

   months in response to the addition of 17 plaintiffs). 5

          Similarly, Charter’s argument that Plaintiffs’ recent amendments to the works in suit lists

   justify a year-long trial delay is without merit. Those amendments were specifically

   contemplated by the joint schedule submitted by the parties last June, see ECF No. 44; in other

   words, Charter has always known Plaintiffs would be amending their works in suit lists by

   January 15, 2020, and nevertheless agreed to a schedule 12 months shorter than that which it


   4
     To the extent there remains any uncertainty over the state of the pleadings, that is entirely
   Charter’s fault. Following Plaintiffs’ non-substantive amendments, Charter asked the Court to
   have its pending motion to dismiss denied as moot, undoing months of briefing and a well-
   reasoned Recommendation by the Magistrate Judge. See Def.’s Obj. to R. & R., ECF No. 81;
   Def.’s Statement of Non-Opposition to Plaintiffs’ Mot. for Leave to File an Am. Compl., ECF
   No. 112. Charter cannot use the mere fact of an amended pleading, that made no substantive
   changes—or its own improper attempt to restart the clock on its fully briefed motion to
   dismiss—as an excuse for a 12-month delay.
   5
     None of the cases that Charter cites supports its argument that the addition of Plaintiffs alone
   justifies a 12-month delay. See Cutting, 2008 WL 4527708, at *2 (cited at Def’s Mot. 16;
   recommending a seven-month delay of a medical malpractice trial because, among other reasons,
   it remained unresolved whether new parties would be added, pending receipt of medical records
   from Bulgaria and resolution of disputes concerning medical testing and examinations);
   Thornton v. Davita Healthcare Partners, Inc., No. 13-cv-00573-RBJ-KMT, 2013 WL 5567560,
   at *2 ( D. Colo. Oct. 8, 2013) (cited at Def.’s Mot. 16; noting that responding to 150 discovery
   requests and proceeding with more than 40 depositions is more than the “ordinary burdens of
   litigation,” and weighed in favor of staying discovery until resolution of the motion to dismiss).


                                                  —7—
Case 1:19-cv-00874-RBJ-MEH Document 134 Filed 02/27/20 USDC Colorado Page 8 of 13




   presently seeks. Moreover, Plaintiffs’ amendments decrease the total number of works in suit—

   thereby reducing the scope of discovery and trial—and thus cannot possibly justify a lengthy

   delay.

            Next, Charter argues generally that the “complexity of the case” and “discovery delays”

   warrant a significant extension. Def.’s Mot. 15–17. However, the complexity of this case has

   not increased since it was first filed, and to the extent Charter will need to “conduct discovery in

   connection with the large number of Plaintiffs and third-parties,” id. at 16, that is not a new

   development. See Tesone, 942 F.3d at 988 (good cause to amend a scheduling order typically

   requires showing that “the need for more time was neither foreseeable nor [the movant’s] fault”).

   Nor does Charter explain how this case is any more complex than the similar Sony v. Cox

   litigation, which was fully litigated by the same defense firm, beginning to end, in 17 months—a

   fraction of the time Charter proposes here. 6

            Furthermore, while Charter contends that Plaintiffs’ production delays warrant a lengthy

   extension, it ignores the fact that Plaintiffs have produced over a million documents, while

   Charter has produced only 72. Charter has already demonstrated it will delay producing

   documents as long as possible. If given the extra year it seeks, Charter will no doubt delay

   producing documents even longer to Plaintiffs’ prejudice. In any event, Charter’s purported

   concern about the timing of Plaintiffs’ productions is disingenuous: Plaintiffs’ proposed

   schedules include substantial production completion dates, and to the extent Charter is concerned



   6
    Charter’s unexplained 12-month delay appears to be an attempt to delay trial in this case until
   after Cox’s appeal of the $1 billion jury verdict against it; that is not a proper basis for seeking
   such a lengthy delay. See Jury Verdict, ECF No. 669, Sony Music Entm’t, No. 1:18-cv-00950
   (E.D. Va. Dec. 19, 2019).


                                                   —8—
Case 1:19-cv-00874-RBJ-MEH Document 134 Filed 02/27/20 USDC Colorado Page 9 of 13




   that Plaintiffs will not produce certain categories of documents until right before that deadline—

   an unfounded fear given that Plaintiffs (unlike Charter) have been making rolling productions for

   months—the proper recourse is to include interim deadlines for producing those categories,

   which Plaintiffs’ proposed schedules also provide.

                                           CONCLUSION

          For these reasons, the Court should require Charter to state now whether it will assert a

   safe-harbor defense, and, based on Charter’s response, adopt one of the two proposed schedules

   attached hereto.



    Dated: February 27, 2020                       /s/ Mitchell A. Kamin
                                                   Mitchell A. Kamin
                                                   Neema T. Sahni
                                                   Mark Chen
                                                   Nicholas M. Lampros
                                                   COVINGTON & BURLING LLP
                                                   1999 Avenue of the Stars, Suite 3500
                                                   Los Angeles, CA 90067-4643
                                                   Telephone: (424) 332-4800
                                                   mkamin@cov.com
                                                   nsahni@cov.com
                                                   mychen@cov.com
                                                   nlampros@cov.com

                                                   Jonathan M. Sperling
                                                   William O’Neill
                                                   COVINGTON & BURLING LLP
                                                   The New York Times Building
                                                   620 Eighth Avenue
                                                   New York, NY 10018-1405
                                                   Telephone: (212) 841-1000
                                                   jsperling@cov.com
                                                   woneill@cov.com

                                                   Megan M. O’Neill
                                                   COVINGTON & BURLING LLP


                                                —9—
Case 1:19-cv-00874-RBJ-MEH Document 134 Filed 02/27/20 USDC Colorado Page 10 of 13




                                        850 Tenth Street, NW
                                        Washington, DC 20001-4956
                                        Telephone: (202) 662-6000
                                        moneill@cov.com

                                        Janette L. Ferguson, Esq.
                                        Benjamin M. Leoni, Esq.
                                        LEWIS BESS WILLIAMS & WEESE, P.C.
                                        1801 California Street, Suite 3400
                                        Denver, CO 80202
                                        Telephone: (303) 861-2828
                                        jferguson@lewisbess.com
                                        bleoni@lewisbess.com

                                        Matthew J. Oppenheim
                                        Scott A. Zebrak
                                        Jeffrey M. Gould
                                        OPPENHEIM + ZEBRAK, LLP
                                        4530 Wisconsin Ave. NW, 5th Floor
                                        Washington, DC 20016
                                        Telephone: (202) 621-9027
                                        matt@oandzlaw.com
                                        scott@oandzlaw.com
                                        jeff@oandzlaw.com

                                        Attorneys for Plaintiffs




                                     — 10 —
Case 1:19-cv-00874-RBJ-MEH Document 134 Filed 02/27/20 USDC Colorado Page 11 of 13




                               PLAINTIFFS’ PROPOSED SCHEDULES

                                                          No DMCA Safe     Yes DMCA Safe
                                                          Harbor Defense   Harbor Defense

     Deadline                    Original Date            Revised Date     Revised Date

     Charter’s Production of     Not included in          March 16, 2020   March 16, 2020
     All Documents Ordered       Scheduling Order
     by the Court on
     February 19, 2020 (see
     ECF No. 129)

     Completion of               Not included in          April 10, 2020   May 11, 2020
     Production of               Scheduling Order
     Documents Parties Have
     Already Agreed to
     Produce Pursuant to
     Initial Discovery
     Requests

     Completion of               Not included in          April 10, 2020   June 11, 2020
     Production of Plaintiffs’   Scheduling Order
     Ownership Documents

     Completion of               Not included in          April 10, 2020   June 18, 2020
     Production of               Scheduling Order
     Financial/Licensing
     Information to the
     Extent Ordered by Court
     (including if BHN
     Production Deemed
     Usable)

     Substantial Completion      Not included in          May 11, 2020     July 1, 2020
     of Document                 Scheduling Order
     Productions (for requests
     served at least 45 days
     prior)

     Deadline to Serve           February 26, 2020        June 15, 2020    July 15, 2020
     Written Discovery



                                                 — 11 —
Case 1:19-cv-00874-RBJ-MEH Document 134 Filed 02/27/20 USDC Colorado Page 12 of 13




     Last Date to File Motion   Not included in          July 13, 2020     August 31, 2020
     to Compel/Seek Relief      Scheduling Order
     from Court on Fact
     Discovery Issues

     Deadline to Designate      March 13, 2020           July 13, 2020     September 14, 2020
     Experts

     Close of Fact Discovery    March 31, 2020           July 27, 2020     September 25, 2020
     (Including Party and
     Third-Party Depositions)

     Deadline to Designate      April 13, 2020           August 13, 2020   October 13, 2020
     Rebuttal Experts

     Close of Expert            May 15, 2020             September 14,     November 16, 2020
     Discovery                                           2020

     Deadline for Dispositive   June 11, 2020            October 23,       December 21, 2020
     Motions                                             2020

     Trial Preparation          October 2, 2020          January 11,       February 12, 2021
     Conference                                          2021

     Trial                      November 2, 2020         February 8,       April 12, 2021
                                                         2021




                                                — 12 —
Case 1:19-cv-00874-RBJ-MEH Document 134 Filed 02/27/20 USDC Colorado Page 13 of 13




                                     CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on February 27, 2020, I caused the foregoing document and

    all supporting materials thereto to be filed electronically with the Clerk of the Court using the

    CM/ECF system, which will send a notice of electronic filing to all counsel of record registered

    with CM/ECF.


                                                          /s/ Mitchell A. Kamin
                                                          Mitchell A. Kamin




                                                  — 13 —
